DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of claims 1-8 and 21-32 was made without traverse in the reply filed on 5/19/2022. As Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Examiner’s Note
Applicant’s attention is directed to a numbering error: there is no claim 6.
Claim Objections
Claims 24, 27 and 30 are objected to because of the following informalities: Claims 24 and 30 are awkwardly drafted. A more readable version could be: “The method of claim [21], further comprising applying, via physical vapor deposition, a second solderable coating…and wherein the solderable coating is a first solderable coating”.
Claim 27 is missing a period. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 21-23, 25-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over DeGraw et al. (US 2020/0136223) in view of Lin et al. (US 2005/0266670) and Stempfer (US 2014/0061165).
Regarding claims 1-2 and 5, DeGraw discloses a titanium alloy substrate which is electroplated with a solderable material comprising Cu (¶ 17-18). A metal connector is then attached via the solderable layer to the titanium alloy substrate with solder material (¶ 19, 27). DeGraw does not teach that the titanium alloy substrate is created via additive manufacturing, nor does DeGraw teach that the solderable layer is applied via vacuum deposition.
Stempfer teaches a method of making titanium and titanium alloy objects via additive manufacturing (¶ 1-3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to make the titanium alloy substrate of DeGraw using additive manufacturing because Stempfer teaches such a manufacturing process is flexible, relatively fast, and can be well suited for making lower volume production series (¶ 4).
Lin teaches it is known in the prior art that copper can be electroplated or sputtered onto titanium (¶ 23). Sputtering is a type of vacuum deposition. It would have been obvious at the effective time of filing for one of ordinary skill in the art to substitute the electroplating process of modified DeGraw with a sputtering process, as taught by Lin, with an expectation of success because the prior art recognizes these two coating processes as interchangeable.
Regarding claim 7, DeGraw teaches the titanium alloy substrate is processed to remove oxidation, foreign materials, and increase roughness of the surface prior to coating (¶ 18).
Regarding claim 8, DeGraw teaches the titanium alloy substrate is able to have a frequency range extending up to about 10 GHz (¶ 31) which lies within the radio frequency range. In addition, the metal connector of DeGraw can be considered a component for transmitting radio frequency (see ¶ 19, 31).
Regarding claims 21, 25 and 26, DeGraw discloses a titanium alloy substrate (a three-dimensional object) which is electroplated with a solderable material comprising Cu (¶ 17-18). A metal connector is then attached via the solderable layer to the titanium alloy substrate with solder material (¶ 19, 27). DeGraw does not teach that the titanium alloy substrate is created via additive manufacturing, nor does DeGraw teach that the solderable layer is applied via vacuum deposition.
Stempfer teaches a method of making titanium and titanium alloy objects via additive manufacturing (¶ 1-3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to make the titanium alloy substrate of DeGraw using additive manufacturing because Stempfer teaches such a manufacturing process is flexible, relatively fast, and can be well suited for making lower volume production series (¶ 4).
Lin teaches it is known in the prior art that copper can be electroplated or sputtered onto titanium (¶ 23). Sputtering is a type of vacuum deposition. It would have been obvious at the effective time of filing for one of ordinary skill in the art to substitute the electroplating process of modified DeGraw with a sputtering process, as taught by Lin, with an expectation of success because the prior art recognizes these two coating processes as interchangeable.
Regarding claim 22, DeGraw teaches the metal connector can be used for electronic circuit applications (¶ 20). Accordingly, it must be electrically conductive.
Regarding claim 23, Modified DeGraw does not expressly teach forming the second component via additive manufacturing. Stempfer teaches additive manufacturing is flexible, relatively fast, and can be well suited for making lower volume production series (¶ 4). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use additive manufacturing to make the metal connector of modified DeGraw to benefit from the processing advantages of using additive manufacturing, as taught by Stempfer.
Regarding claims 27-28, DeGraw teaches the titanium alloy substrate is able to have a frequency range extending up to about 10 GHz (¶ 31) which lies within the radio frequency range. In addition, the metal connector of DeGraw can be considered a component for transmitting radio frequency (see ¶ 19, 31).
Regarding claim 29, DeGraw discloses a titanium alloy substrate (a three-dimensional object) which is electroplated with a solderable material comprising Cu (¶ 17-18). A metal connector is then attached via the solderable layer to the titanium alloy substrate with solder material (¶ 19, 27). The metal connector can be used for electronic circuit applications (¶ 20). Accordingly, it must be electrically conductive. DeGraw does not teach that the titanium alloy substrate or metal connector is created via additive manufacturing, nor does DeGraw teach that the solderable layer is applied via vacuum deposition.
Stempfer teaches a method of making titanium and titanium alloy objects via additive manufacturing (¶ 1-3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to make the titanium alloy substrate of DeGraw using additive manufacturing because Stempfer teaches such a manufacturing process is flexible, relatively fast, and can be well suited for making lower volume production series (¶ 4).
Lin teaches it is known in the prior art that copper can be electroplated or sputtered onto titanium (¶ 23). Sputtering is a type of physical vapor deposition. It would have been obvious at the effective time of filing for one of ordinary skill in the art to substitute the electroplating process of modified DeGraw with a sputtering process, as taught by Lin, with an expectation of success because the prior art recognizes these two coating processes as interchangeable.
Regarding claims 31-32, DeGraw teaches the titanium alloy substrate is able to have a frequency range extending up to about 10 GHz (¶ 31) which lies within the radio frequency range. In addition, the metal connector of DeGraw can be considered a component for transmitting radio frequency (see ¶ 19, 31).
Claims 1-5, 7-8 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107815619) in view of DeGraw et al. (US 2020/0136223), Lin et al. (US 2005/0266670) and Stempfer (US 2014/0061165).
Regarding claims 1-5, Liu teaches soldering Ti-6Al-4V alloy components to each other in vacuum furnace (p. 5, ¶ 5). Ti-6Al-4V is considered both a titanium alloy and an aluminum alloy. Liu does not teach the Ti-6Al-4V alloy component is created via additive manufacturing, or applying a solderable layer to the Ti-6Al-4V alloy component. DeGraw discloses a titanium alloy substrate which is electroplated with a solderable material comprising Cu (¶ 17-18). Solder material is used to solder another component to the solderable layer (¶ 19). The solderable layer is applied in order to circumvent the presence of an oxide layer on Ti metal upon heating in any fashion except under high vacuum (¶ 17). Lin teaches it is known in the prior art that copper can be electroplated or sputtered onto titanium (¶ 23). Sputtering is a type of vacuum deposition. It would have been obvious at the effective time of filing for one of ordinary skill in the art to apply a solderable layer via sputtering as suggested by DeGraw and Lin in order to obtain a Ti-6Al-4V alloy component which can be soldered under non-vacuum conditions, as taught by Liu.
Stempfer teaches a method of making titanium and titanium alloy objects via additive manufacturing (¶ 1-3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to make the titanium alloy substrate of DeGraw using additive manufacturing because Stempfer teaches such a manufacturing process is flexible, relatively fast, and can be well suited for making lower volume production series (¶ 4).
Regarding claim 7, DeGraw teaches the titanium alloy substrate is processed to remove oxidation, foreign materials, and increase roughness of the surface prior to coating (¶ 18).
Regarding claim 8, DeGraw teaches a titanium alloy substrate is able to have a frequency range extending up to about 10 GHz (¶ 31) which lies within the radio frequency range. In addition, the metal connector of DeGraw can be considered a component for transmitting radio frequency (see ¶ 19, 31).
Regarding claims 21 and 25-26, Liu teaches soldering Ti-6Al-4V alloy components (a three-dimensional component) to each other in vacuum furnace (p. 5, ¶ 5). Liu does not teach the titanium alloy component is created via additive manufacturing, or applying a solderable layer to the Ti-6Al-4V alloy component. DeGraw discloses a titanium alloy substrate which is electroplated with a solderable material comprising Cu (¶ 17-18). Solder material is used to solder another component to the solderable layer (¶ 19). The solderable layer is applied in order to circumvent the presence of an oxide layer on Ti metal upon heating in any fashion except under high vacuum (¶ 17). Lin teaches it is known in the prior art that copper can be electroplated or sputtered onto titanium (¶ 23). Sputtering is a type of vacuum deposition. It would have been obvious at the effective time of filing for one of ordinary skill in the art to apply a solderable layer via sputtering as suggested by DeGraw and Lin in order to obtain a Ti-6Al-4V alloy component which can be soldered under non-vacuum conditions, as taught by Liu.
Stempfer teaches a method of making titanium and titanium alloy objects via additive manufacturing (¶ 1-3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to make the titanium alloy substrate of DeGraw using additive manufacturing because Stempfer teaches such a manufacturing process is flexible, relatively fast, and can be well suited for making lower volume production series (¶ 4).
Regarding claim 22, metal such as titanium are inherently electrically conductive.
Regarding claim 23, Modified DeGraw does not expressly teach forming the second component via additive manufacturing. Stempfer teaches additive manufacturing is flexible, relatively fast, and can be well suited for making lower volume production series (¶ 4). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use additive manufacturing to make the metal connector of modified DeGraw to benefit from the processing advantages of using additive manufacturing, as taught by Stempfer.
Regarding claim 24, since Liu teaches soldering Ti-6Al-4V alloy components together, one of ordinary skill in the art would apply a solderable coating to both components in order to carry out soldering as suggested by DeGraw.
Regarding claims 27-28, DeGraw teaches the titanium alloy substrate is able to have a frequency range extending up to about 10 GHz (¶ 31) which lies within the radio frequency range. In addition, the metal connector of DeGraw can be considered a component for transmitting radio frequency (see ¶ 19, 31).
Regarding claim 29, Liu teaches soldering Ti-6Al-4V alloy components (a three-dimensional component) to each other in vacuum furnace (p. 5, ¶ 5). Liu does not teach the titanium alloy component is created via additive manufacturing, or applying a solderable layer to the Ti-6Al-4V alloy component. DeGraw discloses a titanium alloy substrate which is electroplated with a solderable material comprising Cu (¶ 17-18). Solder material is used to solder another component to the solderable layer (¶ 19). The solderable layer is applied in order to circumvent the presence of an oxide layer on Ti metal upon heating in any fashion except under high vacuum (¶ 17). Lin teaches it is known in the prior art that copper can be electroplated or sputtered onto titanium (¶ 23). Sputtering is a type of physical vapor deposition and metal such as titanium are inherently electrically conductive. It would have been obvious at the effective time of filing for one of ordinary skill in the art to apply a solderable layer via sputtering as suggested by DeGraw and Lin in order to obtain a Ti-6Al-4V alloy component which can be soldered under non-vacuum conditions, as taught by Liu.
Stempfer teaches a method of making titanium and titanium alloy objects via additive manufacturing (¶ 1-3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to make the titanium alloy substrate of DeGraw using additive manufacturing because Stempfer teaches such a manufacturing process is flexible, relatively fast, and can be well suited for making lower volume production series (¶ 4).
Regarding claim 30, since Liu teaches soldering Ti-6Al-4V alloy components together, one of ordinary skill in the art would apply a solderable coating to both components in order to carry out soldering as suggested by DeGraw.
Regarding claims 31-32, DeGraw teaches the titanium alloy substrate is able to have a frequency range extending up to about 10 GHz (¶ 31) which lies within the radio frequency range. In addition, the metal connector of DeGraw can be considered a component for transmitting radio frequency (see ¶ 19, 31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784